DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 6, Line 11:  A word --of-- is needed before the phrase “a shut-off part”.
Page 7, Line 2:  There is no period at the end of this sentence.
Page 7, Line 37:  The verb “indicated” should be replaced with –indicate--.
Page 8, Line 30:  The letter “e” does not seem correct.  Should this be the article –a--?
Page 10, Line 27:  The sound device is numbered –8—elsewhere in the specification and the drawings.
Page 10, Line 29:  The sound signal is numbered –7—in the drawing.
Page 14, Line 27:  The sound source is numbered –8—in the drawings.  
Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities:  The word “mechanism” has been misspelled in line 3 of claim 20.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the activation mechanism" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the activation mechanism" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the activation mechanism" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the activation mechanism" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the activation mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the activation mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al [KR 2010 0109702] (supplied by applicant) in view of Porat et al [US 2009/0126473].
For claim 1, the method for guiding and/or instructing in a feed-in station (Fig. 2) of a material conveying system taught by Youn includes the following claimed subject matter, as noted, 1) the claimed at least one first input point and at least one second input point is met by the plurality of waste input devices (Nos. 40 and 40’) seen in Figures 2 and 3, each comprising at least one input aperture (inlet port 42) and a shut-off part (Paragraph 22: “door”) of the input aperture, the shut-off part being movable between a first position in which the input aperture is at least partly closed, in which case material is not intended to be fed from the input structure to inside the input point, and a second position in which the input aperture is open, in which second position material can be fed from the input aperture to inside the input point (Paragraph 22: “sliding input port 42 which is pivotally opened and closed at the center of the operation panel”), wherein the first input point and/or the second input point is adapted to comprise an indicator and/or a signal (alarm lamp 46 or display 55).  The Youn reference does mention guiding a user to a neighboring waste dropping apparatus (Paragraph 29) when the garbage is full; however, the reference is not specific as to the method of guiding the user.
Using signal means to relay information to users of a garbage can has been taught in the prior art, as can be seen by Porat.  In the Porat reference, three lights (No. 104), optionally colored, are used to indicate to an observer that a trash can is empty or full.  Furthermore, the lights are operated as a result of a content sensor (Paragraph 27) inside the can detecting the height of the garbage.  Also, in another embodiment (Figs. 3 and 4), a plurality of garbage cans can correspond to a plurality of indicators (No. 162) mounted on an enclosure to indicate to the users which cans are empty or full.
In addition to allowing garbage disposal personnel to tell whether a full trash can needs to be emptied, another obvious advantage of the indicators is to allow a user of the can to tell if the can is full.  Advantageously, and similarly to the primary reference, a number of waste disposal containers can be in close proximity and the indicators found in the Porat reference would be ideal indicators for someone that needs to dispose of garbage and needs to find a container that can take their load.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the visual indicator of Youn to guide a user to another garbage input similar to that of Porat for the purpose of improving the usage and convenience of the garbage cans and also to prevent overfilling of said cans.
For claim 2, a closed can lid is a positive indication of a closed can.
For claim 3, the Porat reference uses a red light (Paragraph 9) that indicates a garbage can is at least three quarters full.
For claim 4, the Youn reference also includes an audio speaker (No. 43) at each input aperture.
For claim 5, the Youn reference also includes a user identification module (No. 51) connected to a controller (No. 50) in order to recognize proper operation of the waste disposal input device (Paragraphs 23 and 25).
For claims 6 and 7, the indicator (No. 104) of the Porat reference is to be activated based on the height of the garbage level inside the can.  A number of electric eyes (No. 122) are placed at different heights inside the garbage can (No. 120) and either activate the lights on the outside or activate a transmitter (No. 124) to send the proper message to a receiver (No. 126).
For claim 8, the Youn reference uses the administration module (No. 53) to open and close the corresponding garbage inlet.  If the RFID or barcode is acknowledged (Paragraph 28), then the corresponding garbage inlet is opened for a short time.  Furthermore, Figure 4 depicts a method wherein the correct garbage inlet is opened based on the type of garbage acknowledged (Steps S500-S540).
For claim 9, one embodiment (Paragraph 29) of the Youn reference stops the opening of a slot when garbage is being transferred from the collection site through the vacuum suction means.
For claim 10, the Youn reference includes a visual display (No. 46) to indicate inlet status and the Porat reference includes a plurality of lights (No. 104) on the wall of the can to indicate status.
For claim 11, the Youn reference also includes an audio speaker (No. 43) at each input aperture.
For claim 12, both references pertain to waste disposal sites having a plurality of inputs for garbage.  Furthermore, the Porat reference displays four separate garbage receptacles for use by users.
For claim 13, the Porat reference also includes a lid (No. 102) with a hinge.
For claim 14, the Porat reference includes height sensors (No. 122) to determine the volume of the trash can.  Also, one embodiment of the Youn reference (Paragraph 29) stops the opening of a slot when garbage is being transferred from the collection site through the vacuum suction means.
For claim 15, the input point arrangement (Fig. 2) in a feed-in station taught by Youn includes the following claimed subject matter, as noted, 1) the claimed at least one first input point and at least one second input point is met by the plurality of waste input devices (Nos. 40 and 40’) seen in Figures 2 and 3, each comprising at least one input aperture (inlet port 42) and a shut-off part (Paragraph 22: “door”) of the input aperture, the shut-off part being movable between a first position in which the input aperture is at least partly closed, in which case material is not intended to be fed from the input structure to inside the input point, and a second position in which the input aperture is open, in which second position material can be fed from the input aperture to inside the input point (Paragraph 22: “sliding input port 42 which is pivotally opened and closed at the center of the operation panel”), wherein the first input point and/or the second input point is adapted to comprise an indicator and/or a signal (alarm lamp 46 or display 55).  The Youn reference does mention guiding a user to a neighboring waste dropping apparatus (Paragraph 29) when the garbage is full; however, the reference is not specific as to the method of guiding the user.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
For claim 16, a closed can lid is a positive indication of a closed can.
For claim 17, the Porat reference uses a red light (Paragraph 9) that indicates a garbage can is at least three quarters full.
For claim 18, the Youn reference also includes an audio speaker (No. 43) at each input aperture.
For claims 19 and 20, the indicator (No. 104) of the Porat reference is to be activated based on the height of the garbage level inside the can.  A number of electric eyes (No. 122) are placed at different heights inside the garbage can (No. 120) and either activate the lights on the outside or activate a transmitter (No. 124) to send the proper message to a receiver (No. 126).
For claim 21, the controller (No. 50) of Youn can stop the opening of a slot when garbage is being transferred from the collection site through the vacuum suction means (Paragraph 29).
For claim 22, the user identification module (No. 51) of Youn is used by the controller (No. 50) in order to allow an authorized user of the waste inlet to use said inlet (Paragraph 34); furthermore, in the same reference (Paragraph 29), the user is guided to another waste inlet (No. 40’) when the first is full.
For claim 23, the user identification module (No. 51) of Youn is used by the controller (No. 50) in order to allow an authorized user of the waste inlet to use said inlet (Paragraph 34); furthermore, in the same reference (Paragraph 28), the administration module (No. 53) can open and close the proper garbage inlet of each waste inlet.
For claims 24 and 25, the user identification module (No. 51) of Youn may be an RFID reader (Fig. 3) that is read and interpreted by the controller (No. 50) as well as the garbage entry management module (No. 53) to open or close the loading slot of the input device.
For claim 26, the RFID card carried by the user (Fig. 3) identifies an authorized user of the garbage inlet device and can open and close the proper door of waste inlet device (Fig. 4, Steps S200 and S510-S540).
For claim 27, user identification module (No. 51) of Youn reads an RFID card (Fig. 3) and determines the identity of the user from a user database (No. 51a) at a site database server (No. 10a).
For claim 28, the Porat reference also includes a lid (No. 102) with a hinge.
For claim 29, the Porat reference includes height sensors (No. 122) to determine the volume of the trash can.  Also, one embodiment of the Youn reference (Paragraph 29) stops the opening of a slot when garbage is being transferred from the collection site through the vacuum suction means.
For claim 30, Figure 2 of Youn depicts a waste conveying system that uses the input devices as input points.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Poss et al [U.S. 9,352,887] teaches a waste enclosure device having lock feature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
5/6/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687